Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-12 are allowed.
2. 	The following is an examiner's statement of reason for allowance: 
With regard to method claims 1-11, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of  "forming a contact hole above the cell, the contact hole having an opening width, between the trench portions, which is smaller than the length of the contact region in the extension direction; and forming a plug region of the second conductivity type by implanting the dopant of the second conductivity type by a second depth and a second implantation amount, in the depth direction of the semiconductor substrate, the second depth being shallower than the first depth, the second implantation amount being greater than or equal to the first implantation amount” (claim 1) as instantly claimed and in combination with the additionally claimed method steps.
With regard to device claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “a contact hole which is provided above the contact region and the emitter region, and of which an opening width between the trench portions is smaller than a length of the contact region in the extension direction, wherein a cell formed by the contact region and the emitter region has a length, in the extension direction, which is smaller than or equal to a width between adjacent two of the trench claim 12) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2019/0097030-discloses a method of manufacturing a semiconductor device comprising: forming the trench in plural in a first formation region and a second formation of the semiconductor substrate that is of a first conductivity type, the first formation region having a first semiconductor element formed therein and the second formation region having a second semiconductor element formed therein; forming the gate electrode on the gate insulating film in the trench; forming a first semiconductor region of a second conductivity type in a part of the semiconductor substrate sandwiched between adjacent trenches of the plural trenches, the first semiconductor region being formed so as to oppose the gate electrode across the gate insulating film; and selectively forming a second semiconductor region of the first conductivity type in the first semiconductor region of the first formation region, the second semiconductor region being formed so as to oppose the gate electrode across the gate insulating film. The method further 
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished 

/DAVID VU/
Primary Examiner, Art Unit 2818